                    UNITED STATES DISTRICT COURT
             FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                          WESTERN DIVISION
                              NO. 5:18-CR-00424-FL


UNITED STATES OF AMERICA                     :
                                         :
             v.                          :       ORDER
                                         :
MARK BASS                                :



      Before the Court is the United States’ motion to file Docket Entry Number 43

and its accompanying exhibits under seal pursuant to Local Criminal Rule 55.2.

      For the reasons stated in the United States’ motion, the Court finds good cause

exists. Accordingly, the motion is ALLOWED and Docket Entry Number 43 and its

accompanying exhibits shall be filed under seal.

                        15th day of May, 2019.
      SO ORDERED. This ______



                                       __________________________________
                                       LOUISE W. FLANAGAN
                                       United States District Judge




                                        1
